Jordan, Justice.
This is a direct appeal from an action filed in the. Civil Court of Fulton County in which the only relief sought was the possession of the real estate. The appellee’s motion to dismiss must be granted under the authority of Daniel v. Federal Nat. Mortgage Assn., 231 Ga. 385 (202 SE2d 388), which held that such an appeal must first be directed to the appellate division of the Civil Court of Fulton County.

Appeal dismissed.


All the Justices concur, except Gunter, J., who concurs specially, and Ingram, J., who dissents.

Argued May 14, 1974
Decided May 21, 1974.
John Kirby, for'appellant.
Terrance Croft, for appellee.